NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                CHRISTOPHER TODD OLSON, Petitioner.

                         No. 1 CA-CR 15-0632 PRPC
                             FILED 4-20-2017


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2009-150264-001DT
          The Honorable Barbara L. Spencer, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Christopher Todd Olson, Buckeye
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the court, in
which Judge Patricia K. Norris and Chief Judge Michael J. Brown joined.
                              STATE v. OLSON
                             Decision of the Court

J O H N S E N, Judge:

¶1            Christopher Todd Olson petitions this court for review from
the dismissal of his second petition for post-conviction relief. In 2010, a jury
found Olson guilty of aggravated assault, a dangerous offense. The
superior court imposed a sentence of 15.75 years' imprisonment. This court
affirmed Olson's conviction and sentence on direct appeal. State v. Olson, 1
CA-CR 10-0402 (Ariz. App. June 23, 2011) (mem. decision). We have
considered the petition for review and, for the reasons stated, grant review
but deny relief.

¶2            Olson filed his first petition for post-conviction relief pro se
after appointed counsel found no issue appropriate for review. Olson's first
petition for post-conviction relief raised issues regarding alleged perjured
testimony and contradictory evidence, ineffective assistance of post-
conviction relief counsel and the court's usage of prior convictions more
than ten years old at sentencing. The superior court dismissed the petition
without a hearing.

¶3             Olson's second petition for post-conviction relief raised issues
of prosecutorial misconduct and ineffective assistance of counsel at trial, on
direct appeal, and on post-conviction relief. The superior court dismissed
the petition, finding that Olson's claims were precluded and/or untimely.1

¶4              On review, Olson argues the superior court abused its
discretion when it summarily ruled without a hearing that Olson could not
raise a claim for ineffective assistance of counsel during his first post-
conviction proceeding. We review the superior court's summary dismissal
of a petition for abuse of discretion. State v. Watton, 164 Ariz. 323, 325 (1990).
The superior court need not conduct an evidentiary hearing based on mere
generalizations and unsubstantiated claims of ineffective assistance of
counsel. State v. Borbon, 146 Ariz. 392, 399 (1985). Olson's petition was not
only successive and untimely, but he failed to provide facts or legal
argument that gave rise to a colorable claim.

¶5            To the extent that Olson claims ineffective assistance at trial
or on direct appeal, those claims are precluded. Arizona Rule of Criminal
Procedure 32.2(a)(3) precludes a defendant from seeking relief that has been
waived at trial, on appeal, or in any previous collateral proceeding, and


1      The superior court filed two separate but substantively identical
dismissals of the petition. The first was filed September 8, 2015; the second
was filed September 14, 2015.


                                        2
                            STATE v. OLSON
                           Decision of the Court

none of the exceptions in Rule 32.2(b) apply; Olson fails to provide
sufficient argument and reference to the record to substantiate a colorable
claim under any of the exceptions. See State v. Swoopes, 216 Ariz. 390, 397,
¶ 23 (App. 2007) ("[W]hen 'ineffective assistance of counsel claims are
raised, or could have been raised, in a Rule 32 post-conviction proceeding,
subsequent claims of ineffective assistance will be deemed waived and
precluded.'") (quoting State v. Spreitz, 202 Ariz. 1, 2, ¶ 4 (2002)).

¶6            Finally, contrary to Olson's claim, as a non-pleading
defendant, he has no right to effective assistance of counsel in a post-
conviction relief proceeding. State v. Escareno-Meraz, 232 Ariz. 586, 587, ¶¶
4-6 (App. 2013) (rejecting argument that Martinez v. Ryan, 566 U.S. 1 (2012)
requires otherwise).

¶7           For the foregoing reasons, we grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        3